              Case 20-10343-LSS           Doc 1356      Filed 09/21/20      Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                     :
                                                        Chapter 11
BOY SCOUTS OF AMERICA AND
                                           :            Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                       Debtors.            :            Jointly Administered

                                           :

                                           :

 MOTION AND ORDER FOR ADMISSION PRO HAC VICE OF ANDREW KIRSCHENBAUM

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of Andrew Kirschenbaum of O’Melveny & Myers LLP to represent Century Indemnity
Company, as successor to CCI Insurance Company, as successor to Insurance Company of North
America and Indemnity Insurance Company of North America, Westchester Fire Insurance Company and
Westchester Surplus Lines Insurance Company in the above-captioned cases and any adversary
proceeding related thereto.

Date: September 21, 2020                            /s/ Stamatios Stamoulis
                                                    Stamatios Stamoulis (DE No. 4606)
                                                    STAMOULIS & WEINBLATT LLC
                                                    800 N. West Street Third Floor
                                                    Wilmington, Delaware 19801
                                                    Tel: (302) 999-1540
                                                    Email: stamoulis@swdelaw.com

                                                    Counsel to Century Indemnity Company, as
                                                    successor to CCI Insurance Company, as
                                                    successor to Insurance Company of North
                                                    America and Indemnity Insurance Company of
                                                    North America, Ace Insurance Group Westchester
                                                    Fire Insurance Company and Westchester Surplus
                                                    Lines Insurance Company

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Rule 9010-1 of the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware, I certify that I am eligible for admission to this
Court, am admitted, practicing and in good standing, as a member of the Bar of the State of New York
and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s Local
Rules and with Standing Order for District Court Fund revised 8/31/16. I further certify that the annual
fee of $25.00 has been paid to the Clerk of the Court for District Court.
Dated: September 21, 2020                           /s/Andrew Kirschenbaum
                                                    Andrew Kirschenbaum
                                                    O’Melveny & Myers LLP
      Case 20-10343-LSS       Doc 1356      Filed 09/21/20    Page 2 of 2



                                        Times Square Tower
                                        7 Times Square
                                        New York, New York 10036-6537
                                        Tel: 212-326-2000
                                        Email: akirschenbaum@omm.com

                        ORDER GRANTING MOTION

IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
